VICKERY, J.
PERSONAL PROPERTY
(420 S) In action on note for purchase price of furnace installed in defendant’s home, in which defendant made no offer to return furnace, rescind contract, or put plaintiff in statu quo, recovery by defendant of amount already paid for furnace for breach of warranty and retention of furnace in home was erroneous.
GUARANTY
(280 W) Where there was breach of warranty as to what furnace installed in purchaser’s home would do, that could be compensated in damages, purchaser, sued for purchase price of furnace, should have proven damages, and would have been entitled to re-coupment to that extent, and no more.
CONTRACTS
(150 R3) In action on note for purchase price of furnace, in which defendant pleaded breach of warranty as to what furnace would do, but made no effort to rescind contract or to return furnace, court erred in charging doctrine of rescission.
TRIAL
(590 Cc2) In action on note for purchase price of furnace, in which defendant pleaded breach of warranty as to what furnace would do, but made no effort to rescind purchase, court erred in charging Sales Act or any sections thereof.
(Sullivan, P.J. and Levine, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.